 Case: 2:17-cr-00164-EAS Doc #: 1049 Filed: 05/20/20 Page: 1 of 2 PAGEID #: 4218




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,
                                             Case No. 2:17-CR-164
                       Plaintiff,            JUDGE EDMUND A. SARGUS, JR.

       v.

MARTIN NEFTALI AGUILAR-RIVERA,
et al.,

                       Defendants.

                                     OPINION AND ORDER

       This matter is before the Court on the Government’s unopposed Motion to Dismiss

Defendants’ Motions as Moot, which is hereby GRANTED. (ECF No. 1032.)

        The Second Superseding Indictment charges 23 defendants with conspiracy to commit

racketeering and related offenses. (ECF No. 179.) For the purposes of this motion, the

following defendants have entered guilty pleas and been sentenced: Martin Neftali Aguilar-

Rivera (a/k/a Momia) (ECF Nos. 833, 922); Juan Jose Jimenez-Montufar (a/k/a Chele Trece)

(ECF Nos. 877, 986); Jose Salinas-Enriquez (a/k/a Martillo) (ECF Nos. 770, 901); Denis

Fuentes-Avila (ECF Nos. 697, 813); and Jose Mendez-Peraza (a/k/a Shadow) (ECF Nos. 907,

1016). Another defendant, Jose Salvador Gonzalez-Campos (a/k/a Danger), has entered a guilty

plea and is pending sentencing. (ECF No. 892.)

       At the time these defendants pleaded guilty, they collectively had 22 pending motions in

this case. Those motions are listed below:

       •    Aguilar-Rivera: motion for discovery, motion for pretrial notice of other acts

       evidence, motion for production of exculpatory evidence, and request for notice

       of intention to use evidence. (ECF Nos. 50–53.)
 Case: 2:17-cr-00164-EAS Doc #: 1049 Filed: 05/20/20 Page: 2 of 2 PAGEID #: 4219




      •     Jimenez-Montufar: motions for discovery. (ECF Nos, 49, 221.)

      •     Salinas-Enriquez: motions for discovery, motion for pretrial notice of other acts

      evidence, motion for production of exculpatory evidence, and motion for notice of

      intention to use evidence. (ECF Nos. 44–46, 61, 62.)

      •     Fuentes-Avila: motion for discovery. (ECF No. 175.)

      •     Gonzalez-Campos: motion for discovery, request for notice of intention to use

      evidence, motion for disclosure of Brady materials, and request for pretrial disclosure of

      Rule 404(b) evidence. (ECF Nos. 375–378.)

      •     Mendez-Peraza: motion for disclosure of evidence, motion for disclosure of

      experts, motion for disclosure of Giglio material, motion in limine to determine

      admissibility of hearsay statements, motion for disclosure of government’s intent

      to use evidence, and motion for disclosure of other acts evidence. (ECF Nos. 388–393.)

      The entries of these defendants’ respective guilty pleas rendered moot their pending

motions. Therefore, the Court GRANTS the Government’s unopposed Motion to Dismiss

Defendants’ Motions as Moot, ECF No. 1032, and DISMISSES AS MOOT the motions filed at

ECF Nos. 44–46, 49, 50–53, 61, 62, 175, 221, 375–378, 388–393.

      IT IS SO ORDERED.



5/20/2020                                           s/Edmund A. Sargus, Jr.
DATE                                                EDMUND A. SARGUS, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                2
